DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-5 and 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,744,473. Although the claims at issue are not identical, they are not patentably distinct from each other. This rejection was applied to claims 1-7 in Paragraphs 2-3 of the Non-Final Rejection mailed 07/28/2022.  The rejection remains in effect for claims 3-5 and also applies to new claims 8-18. Please see Response to Arguments below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the apparatus of claim 8" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments, filed 07/28/22, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Notman (US 4,311,671), Milligan (CA 1,255,818) and Olbert et al. (US 2016/0200575) have been fully considered and are persuasive. Applicant has canceled claims 1 and 7 and provided new claims 8-18, which include independent claims 8 and 13 drawn to a catalyst basket and method of oxidizing a mixture, respectively.  Claim 8 recites a catalyst basket comprising: a housing having a first, upstream end that receives the associated ammonia communicates with second, outlet end of the housing; a support flange extending from the housing between the first end and the second end of the housing; a first support grid supported along a perimeter thereof by the support flange of the housing; a primary catalyst that includes platinum supported by the first support grid provided to oxidize the associated ammonia passing from the first end of the housing through the primary catalyst to produce nitrogen oxides (NOx); a weighted member received in the housing for holding down a perimeter portion of the primary catalyst; and a separate, second support grid and a mesh screen mounted to the housing at a spaced location below and downstream of the first support grid, the second support grid and the mesh screen receiving flow from the first support grid and independently supporting a different, secondary catalyst that receives the flow from the first support grid without supporting the primary catalyst and the secondary catalyst limits emissions of nitrous oxide N2O by interacting with the secondary catalyst, the first support grid positioned between the primary catalyst and the secondary catalyst such that the first support grid is located downstream of the primary catalyst and upstream of the secondary catalyst.  Claim 13 recites a method that includes the features of the device of claim 8.  Applicant then argued that the cited prior art references Notman (US 4,311,671), Milligan (CA 1,255,818) and Olbert et al. (US 2016/0200575) do not teach or suggest the features of the device of claim 8.  See page 6 of Applicant’s Remarks.  The Examiner agrees, therefore the rejection has been withdrawn. 

Applicant’s arguments, filed 07/28/22, with respect to the rejection of claims under Double Patenting as being unpatentable over claims 1-17 of U.S. Patent 10,744,473 have been fully considered but they are not persuasive. Claim 8 now recites a catalyst basket comprising: a housing having a first, upstream end that receives the associated ammonia communicates with second, outlet end of the housing; a support flange extending from the housing between the first end and the second end of the housing; a first support grid supported along a perimeter thereof by the support flange of the housing; a primary catalyst that includes platinum supported by the first support grid provided to oxidize the associated ammonia passing from the first end of the housing through the primary catalyst to produce nitrogen oxides (NOx); a weighted member received in the housing for holding down a perimeter portion of the primary catalyst; and a separate, second support grid and a mesh screen mounted to the housing at a spaced location below and downstream of the first support grid, the second support grid and the mesh screen receiving flow from the first support grid and independently supporting a different, secondary catalyst that receives the flow from the first support grid without supporting the primary catalyst and the secondary catalyst limits emissions of nitrous oxide N2O by interacting with the secondary catalyst, the first support grid positioned between the primary catalyst and the secondary catalyst such that the first support grid is located downstream of the primary catalyst and upstream of the secondary catalyst.  Claim 13 recites a method that includes the features of the device of claim 8.  The Examiner submits claims 1-13 of the ‘473 Patent recite a device that includes all of the features of instant device claims 3-5 and 8-12. In addition, claims 14-17 of the ‘473 Patent recite a method that includes all of the steps and features of the method recited in instant claims 13-18.  Therefore, claims 1-13 of the ‘473 Patent fully encompass the scope of the rejected instant claims 3-5 and 8-12.  The Examiner notes Applicant’s comment directed to submitting a Terminal Disclaimer once the remaining rejection have been resolved on page 6 of Applicant’s Remarks.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                         November 15, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798